   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 1 of 31



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

SILVON S. SIMMONS,

                      Plaintiff,               6:17-CV-06176 MAT
     v.

                                               DECISION AND ORDER
JOSEPH M. FERRIGNO, II,
SAMUEL GIANCURSIO,
MICHAEL L. CIMINELLI,
CITY OF ROCHESTER,
MARK WIATER,
CHRISTOPHER MUSCATO,
ROBERT WETZEL,
JOHN DOES 1-20,
JOHN DOES 21-30,
SHOTSPOTTER, INC.,
SST, INC., and
PAUL C. GREENE,

                    Defendants.
__________________________________________

                             INTRODUCTION

     Plaintiff Silvon S. Simmons (“Plaintiff”) brings this action

against defendants Joseph M. Ferrigno, II, Samuel Giancursio,

Michael   L.   Ciminelli,   the    City   of   Rochester,   Mark    Wiater,

Christopher Muscato, Robert Wetzel, John Does 1-20, John Does 21-

30, Shotspotter, Inc., SST, Inc., and Paul C. Greene pursuant to

Title 42, United States Code, Sections 1983 and 1988, alleging

violations of his civil rights under the Fourth and Fourteenth

Amendments to the United States Constitution.          Docket No. 10-1.

Plaintiff also alleges violations of New York State law, including

assault, battery, and malicious prosecution.         Id.

     Presently before the Court is a partial motion to dismiss

Plaintiff’s amended complaint for failure to state a claim, filed
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 2 of 31



by    defendants    Ciminelli,      the    City   of   Rochester,   Ferrigno,

Giancursio, Muscato, Wetzel, and Wiater (collectively, the “City

Defendants”).      Docket No. 22.         For the reasons set forth below,

Defendants’ motion to dismiss is granted in part and denied in

part.    The motion to dismiss Plaintiff’s sixth cause of action for

malicious abuse of process is granted.            Further, the Court grants

the City Defendants’ motion to dismiss Plaintiff’s failure to

intervene claim against defendants Ferrigno, Giancursio, Wiater,

and Ciminelli.      The City Defendants’ motion to dismiss is, in all

other respects, denied.

                                 BACKGROUND

       The following factual summary is taken from Plaintiff’s first

amended complaint (Docket No. 10-1). The incident in question took

place on April 1, 2016.      Id. at ¶ 56.      On that date, Plaintiff, who

resided at 5 Immel Street, Rochester, New York, left his home at

approximately 8:55 p.m. to travel with his neighbor to a nearby

store.     Id.   Plaintiff was a passenger in his neighbor’s car (a

gray Chevy Impala) as he traveled to and from the store.             Id. at ¶

57.    Plaintiff and his neighbor returned the car to his neighbor’s

driveway at 9 Immel Street.         Id. at ¶ 59.       The entire trip lasted

about thirteen minutes.       Id.    Plaintiff did not observe any police

vehicles as he traveled to and from the store, and his neighbor did

not receive any traffic tickets while traveling to and from the

store.     Id. at ¶¶ 58, 60.


                                      -2-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 3 of 31



        After Plaintiff’s neighbor parked in his driveway and turned

off the motor, defendant Ferrigno, a City of Rochester police

officer, stopped his Rochester police vehicle along the curb of the

neighbor’s driveway.       Id. at ¶¶ 14, 62.     Defendant Ferrigno exited

his vehicle, shined a “bright spotlight” at Plaintiff, had his gun

drawn, and began running at Plaintiff.          Id. at ¶ 70.   Plaintiff was

blinded by the spotlight, and defendant Ferrigno did not state that

he was a police officer.        Id. at ¶¶ 71, 72.      Plaintiff was unable

to identify who was chasing him with a gun, and ran down the

driveway towards his backyard at 5 Immel Street.           Id. at ¶¶ 73-76.

Plaintiff was not armed with a gun or any weapon, and he did not

make any threatening actions toward defendant Ferrigno.            Id. at ¶¶

77, 78.

        As   Plaintiff   was   running   away   from   defendant   Ferrigno,

Ferrigno fired four gunshots at Plaintiff with his police-issued

Glock .45 caliber firearm, striking Plaintiff three times.            Id. at

¶ 86.    The shots hit Plaintiff in his back, left buttock, and right

upper leg.      Id. at ¶ 87.

        After he was shot, Plaintiff dove over a fence and into his

backyard, and attempted to crawl to his back door.             Id. at ¶ 89.

Because he was unable to reach the back door of his home, Plaintiff

feared for his life and decided to “play dead.”                Id. at ¶ 90.

Thereafter, when defendant Ferrigno observed Plaintiff breathing,

he kicked Plaintiff in his back multiple times, pointed the gun at


                                     -3-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 4 of 31



Plaintiff’s head, and said “I should just finish you off.”                 Id. at

¶¶ 92-94.

       Defendant Giancursio arrived on the scene at Immel Street.

Id. at ¶¶ 100, 132.      Giancursio searched and handcuffed Plaintiff,

and was unable to locate any firearm “underneath” him.                 Id. at ¶¶

113, 114. Thereafter, Ferrigno and/or Giancursio dragged Plaintiff

further into his backyard.        Id. at ¶ 116.

       Defendant Ferrigno made a “shots fired” call to dispatch,

after which additional City of Rochester police officers arrived on

scene.   Id. at ¶ 137.     During a search of the scene, a Sturm Ruger

P85 9 mm handgun was found on the ground in the backyard area of 5-

7 and/or 9 Immel Street.     Id. at ¶ 140.      The handgun did not belong

to Plaintiff, and he never possessed the handgun.               Id. at ¶¶ 144,

145.     Officers also located four shell casings from defendant

Ferrigno’s   police-issued       handgun,    which    were     moved    from   the

driveway area and into the backyard.              Id. at ¶¶ 148, 151.           In

addition to a spent bullet casing found inside the chamber of the

Ruger handgun, there were no discharged bullets or other casings

recovered from that scene, nor was there any objective evidence

that the Ruger firearm had recently been fired.              Id. at ¶¶ 152-155.

       Plaintiff   was   taken    into   police      custody    by     defendants

Ferrigno, Giancursio, and Muscato.          Id. at ¶ 156.      As he was being

loaded into an ambulance, Plaintiff overheard defendant Ferrigno

accuse Plaintiff of firing a gun at him.           Id. at ¶ 157.       Plaintiff


                                     -4-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 5 of 31



therefore requested that defendant Muscato and other City of

Rochester police officers check his hands for gunpowder residue;

however, they refused.     Id. at ¶¶ 158, 159.     Neither Plaintiff’s

clothing, nor his person, was ever tested for gunpowder residue.

Id. at ¶¶ 160, 161.

     Plaintiff was admitted to Strong Memorial Hospital in critical

condition.   Id. at ¶ 162.   While at the hospital, Plaintiff again

asked the officers, including officer Muscato, to check his hands

for gunpowder residue.     Id. at ¶ 163.    Plaintiff’s requests were

again denied.   Id. at 163, 164.    During his stay at the hospital,

Plaintiff was intubated and placed on a ventilator.         Id. at ¶ 168.

After Plaintiff was taken off the ventilator on April 4, 2016,

investigators   began   interrogating    Plaintiff,   and   attempted   to

coerce a false confession from him, even after Plaintiff had

requested an attorney.     Id. at ¶ 169.     A judge later determined

that Plaintiff’s hospital statements were inadmissible at trial,

because Plaintiff was denied his request for an attorney.         Id. at

¶ 170.

     On April 5, 2016, Plaintiff was arraigned at the hospital and

charged with the following: attempted aggravated murder; attempted

aggravated assault on a police officer; and two counts of criminal

possession of a weapon in the second degree.      Id. at ¶ 171.    These

charges were based on Defendants’ alleged false accusations that

Plaintiff possessed and fired the Ruger handgun at defendant


                                   -5-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 6 of 31



Ferrigno.     Id. at ¶ 172.         Plaintiff was discharged from the

hospital on April 11, 2016, and immediately transferred to the

Monroe County Jail, where he remained until the end of his criminal

trial on October 26, 2017.         Id. at ¶ 177.

     DNA testing of the Ruger handgun excluded Plaintiff as a

possible contributor to the DNA mixture obtained from the handgun,

and Plaintiff’s fingerprints and DNA were not detected on the

handgun.    Id. at ¶¶ 180, 181.         When the handgun was tested by the

crime lab, it was determined to be a properly-functioning firearm,

and all bullet casings had been discharged from the gun.                Id. at ¶¶

183-85.

     Plaintiff’s criminal trial included evidence from defendants

Shotspotter, Inc., and Greene, the manager of forensic services for

Shotspotter (hereinafter, the “Shotspotter Defendants”). Id. at ¶¶

196-249.     Shotspotter      is   an   “acoustic    gunshot    detection      and

location    system     with   sensors    set    in   undisclosed      geographic

locations of the City of Rochester to detect and pinpoint locations

where   gunshot   or    gunfire    activity     occurs.”       Id.    at   ¶   196.

Defendant Greene testified as to Shotspotter’s reliability and

accuracy.    Id. at ¶ 212.

     According to the amended complaint, on April 1, 2016, the

Shotspotter system was in “squelch mode,” and did not alert the

Rochester Police Department or 911 that there had been a shooting

in the vicinity of Immel Street.               Id. at ¶ 221.         Accordingly,


                                        -6-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 7 of 31



defendant Wetzel informed Shotspotter via email correspondence of

an officer-reported shooting in the area of 10 Immel Street, where

approximately three to five rounds were fired.              Id. at ¶ 222.

     Defendants    Wiater   and    Wetzel,     City   of    Rochester     police

officers,   also   testified    at    Plaintiff’s     trial    regarding      the

Shotspotter    evidence.       Defendant     Wiater      testified     that   the

Shotspotter   system   initially      detected    four     gunshots;   however,

between 12:30 a.m. and 1:00 a.m. on April 2, 2016,                 he requested

that Shotspotter open a larger window of time to see if any other

gunfire had been detected.        Id. at ¶¶ 234, 235.        Defendant Wetzel

testified that, thereafter, on April 2, 2016, Shotspotter responded

to him that they found a fifth gunshot after the request.                 Id. at

¶ 240.    Shotspotter issued a Detailed Forensic Report on April 7,

2016, which gave the times for the discharge of five rounds, which

served to falsely implicate Plaintiff as shooting one of the

rounds.   Id. at ¶ 241.

     Defendant Green further testified that “there [was] no way to

go and look at the original file that was recorded and there [was]

no way to listen   to all the audio” from the date of the shooting.

Id. at 245.     Plaintiff contends that the defendants, including

Shotspotter, Inc., and/or SST, Inc., the City of Rochester, the

Rochester Police Department, and the defendant officers, “lost,

deleted   and/or   destroyed    the    spool     and/or    other    information




                                      -7-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 8 of 31



containing sounds and/or other information pertaining to [the

shooting.]”    Id. at ¶¶ 248, 249.

       Following a jury trial which began on October 2, 2017, and

ended on October 26, 2017, Plaintiff was acquitted of the attempted

murder, attempted aggravated assault, and one of the criminal

possession of a weapon charges.        Id. at ¶ 251.   However, Plaintiff

was convicted of the other criminal possession of a weapon charge.

Id. at ¶ 253.     The conviction was based on defendant Greene’s

testimony that five shots were fired on April 1, 2016.             Id. at ¶

254.   During his sentencing, the Honorable Christopher Ciaccio, a

Monroe County Court Judge, reversed and set aside the jury’s weapon

conviction.     Id.   at   ¶   256.     Judge   Ciaccio    found   that    the

Shotspotter evidence was unreliable as scientific evidence, and

ordered a new trial.       Id.     The prosecution dropped the charges

because, without the Shotspotter evidence, it could not establish

that the firearm was loaded at the time it was possessed by

Plaintiff.    Id. at ¶ 259.      The Court dismissed the Indictment, and

the proceedings were terminated in Plaintiff’s favor.              Id. at ¶

260.

                           PROCEDURAL HISTORY

       Plaintiff filed his complaint against the above-mentioned

defendants on March 27, 2017.       Docket No. 1.   Thereafter, on August

27, 2018, Plaintiff filed an amended complaint.           Docket No. 10.   On

November 19, 2018, defendants Greene, SST, Inc., and Shotspotter,


                                      -8-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 9 of 31



Inc., filed an answer to the amended complaint.                    Docket No. 21.

The City Defendants filed their partial motion to dismiss the

complaint     on    November    20,     2018,    which    seeks        dismissal   of

Plaintiff’s third, fourth, fifth, sixth, seventh, eighth, and ninth

causes of action (conspiracy to violate Plaintiff’s civil rights;

malicious     prosecution;     denial    of     the   right   to   a    fair   trial;

malicious abuse of process; failure to intervene; failure to

implement policies, customs, and practices; supervisory/Monell

liability), as well as dismissal of the City of Rochester and

former Police Chief Ciminelli from the action.                 Docket No. 22-1.

Plaintiff filed response papers on February 19, 2019.                     Docket No.

37.

                               DISCUSSION

I.           Standard

       To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).        “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                 “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

                                        -9-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 10 of 31


relief.”      Id. (internal citations and quotation macrks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”        and    requires   that   the    court     “draw   on   its

judicial experience and common sense.”             Id. at 679.

II.           Conspiracy   to   Violate  Plaintiff’s              Civil     Rights
              (Plaintiff’s Third Cause of Action)

        The City Defendants contend that Plaintiff’s third cause of

action, conspiracy to violate his civil rights, must be dismissed

because: (1) there is no evidence in the record regarding collusion

between any of the named parties, entities, or agencies; (2) a

conspiracy under Section 1985 must be motivated by some class-based

animus; and (3) Plaintiff’s claim is barred by the intra-corporate

conspiracy doctrine.            Docket No. 22-2 at 13-14.            In response,

Plaintiff contends that he adequately alleged a conspiracy against

the Defendants and, because the conspiracy involved all of the

defendants - including both the City Defendants, Shotspotter, and

defendant Greene - the intra-corporate conspiracy doctrine does not

apply.     Docket No. 37 at 18-20.

        “To prevail on a conspiracy claim under § 1983, the plaintiff

must show ‘(1) an agreement between two or more state actors or

between a state actor and a private entity, (2) to act in concert

to inflict an unconstitutional injury, and (3) an overt act done in

furtherance of that goal, causing damages.’” Ivery v. Baldauf, 284

F.    Supp.   3d   426,   439     (W.D.N.Y.   2018)      (quoting    Pangburn     v.

Culbertson, 200 F.3d 65, 72 (2d Cir. 1999)). “Vague and conclusory

allegations that defendants have engaged in a conspiracy must be


                                       -10-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 11 of 31


dismissed. . . .           To state a conspiracy claim, plaintiff must

provide some factual basis supporting a meeting of the minds.

Thus, plaintiff must make an effort to provide some details of time

and    place   and   the    alleged    effects    of   the   conspiracy   .   .   .

[including] facts to demonstrate that the defendants entered into

an agreement, express[ed] or tacit, to achieve the unlawful end.”

Ivery, 284 F. Supp. 3d at 439 (internal quotations and citations

omitted) (first alteration in original).

        As to the City Defendants’ first argument that there is “no

evidence in the record” regarding collusion between them, the Court

notes that this is not the standard on a motion to dismiss.

Plaintiff is not required to present any evidence at this stage of

the case; rather, the Court must take as true the allegations in

Plaintiff’s      amended    complaint.         Here,   the   amended   complaint

contains allegations that the City Defendants conspired with the

Shotspotter Defendants to present evidence at trial that five

gunshots - rather than four gunshots - were fired in the vicinity

of Immel Street, in an effort to make it appear that Plaintiff had

fired one of the shots.               See Docket No. 10-1 at ¶¶ 196-249.

Plaintiff’s allegations are sufficiently detailed, as they explain

when this information was provided by the City Defendants to the

Shotspotter Defendants and how it was entered into the Shotspotter

system.      Because Plaintiff is not required to present evidence

substantiating his claims at this stage of the litigation, the

Court declines to dismiss Plaintiff’s conspiracy claim on this

basis.


                                        -11-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 12 of 31


     As to the City Defendants’ argument regarding the intra-

corporate conspiracy doctrine, the Court agrees with Plaintiff that

it does not apply in this instance.                 “Under [the intra-corporate

conspiracy] doctrine, ‘officers, agents and employees of a single

corporate entity are legally incapable of conspiring together.’”

Ivery, 284 F. Supp. 3d at 440 (quoting Quinn v. Nassau Cnty. Police

Dep’t, 53 F. Supp. 2d 347, 359 (E.D.N.Y. 1999)).                     As noted above,

Plaintiff’s    third    cause    of   action         is    alleged    against      “All

Defendants,” and the amended complaint contains allegations that

the City Defendants conspired with the Shotspotter Defendants to

violate Plaintiff’s civil rights.               In other words, the amended

complaint does not allege a conspiracy amongst the City Defendants

alone.    Accordingly, the intra-corporate conspiracy doctrine does

not bar Plaintiff’s conspiracy claim.

     Plaintiff   does    not     respond       to    the    aspect     of   the   City

Defendants’ argument that the conspiracy must be motivated by a

class-based animus. The Court notes that the allegations regarding

a class-based animus are required to state a claim under section

1985 for    conspiring    to    violate    a    plaintiff’s      right      to    equal

protection under the law - not a general 1983 conspiracy, which

Plaintiff alleges in his amended complaint (see Docket No. 10-1 at

p. 44).   The requirements for alleging a cause of action under each

of these sections are distinct. See, e.g., Jennings v. Decker, 359

F. Supp. 3d 196, 214 (N.D.N.Y. 2019) (“As a final point, it is

worth noting that the Court could interpret Plaintiff’s Complaint

as attempting to allege both a ‘civil’ conspiracy pursuant to §

                                      -12-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 13 of 31


1983 and a ‘race-based’ conspiracy pursuant to § 1985. . . .                 The

legal standards applicable to those statutory schemes are slightly

different, in particular because (1) a civil conspiracy need not

include allegations of racial animus. . . .”) (internal quotations

and citations omitted) (emphasis added); McCloud v. Roy, No. 9:08-

CV-839(LEK/ATB), 2010 WL 985731, at *10 n.2 (N.D.N.Y. Feb. 22,

2010) (“The protection afforded by section 1985 is ‘narrower’ than

that afforded by section 1983 because section 1985 requires the

conspiracy   to   be   motivated      by   a   racial   or   other   class-based

animus.”), adopted, 2010 WL 985737 (N.D.N.Y. Mar. 16, 2010);

Manbeck v. Micka, 640 F. Supp. 2d 351, 382 (S.D.N.Y. 2009) (“In

other words, a Section 1985 conspiracy differs from a Section 1983

conspiracy in that the plaintiff must also provide evidence that

Defendants   acted     in   concert    with    a   racial    or   discriminatory

animus.”) (internal quotations and citation omitted).                   Because

Plaintiff alleges a civil conspiracy under Section 1983, he is not

required to allege a class-based animus, and the City Defendants’

motion to dismiss Plaintiff’s conspiracy claim on this basis is

denied.

III. Abuse of Process (Plaintiff’s Fourth, Fifth, and Sixth Causes
     of Action)

     The City Defendants next contend that Plaintiff’s claims for

abuse of process fail.      Docket No. 22-2 at 11-13.         Specifically, in

connection with his sixth cause of action for malicious abuse of

process, the City Defendants argue that Plaintiff has failed to

allege that they abused process “in order to obtain a collateral


                                      -13-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 14 of 31


objective that is outside the legitimate ends of the process,”

i.e., for an improper purpose.         Id. at 12.    The City Defendants

also argue that Plaintiff’s fourth and fifth cause of action

(malicious prosecution and denial of the right to a fair trial) are

duplicative of the malicious abuse of process claim and therefore

should be dismissed.        Id. at 13.      In response, Plaintiff argues

that his allegations, which include that the defendants issued

criminal process against him by fabricating and falsifying evidence

in order to create a justification and cover up for their own

actions, satisfy the third element of a claim for malicious abuse

of process.     Docket No. 37 at 17-18.

     “[S]ection 1983 liability may lie for malicious abuse of

criminal process.”       Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994).

“In New York, ‘a malicious abuse-of-process claim lies against a

defendant who (1) employs regularly issued legal process to compel

performance or forbearance of some act (2) with intent to do harm

without excuse of justification, and (3) in order to obtain a

collateral objective that is outside the legitimate ends of the

process.’”    Savino v. City of N.Y., 331 F.3d 63, 76 (2d Cir. 2003)

(quoting Cook, 41 F.3d at 80).

     With regard to the third element, a “collateral objective is

not the same as a malicious motive and must exist beyond or in

addition   to    [the]    criminal   prosecution,    but   it   is   usually

characterized by personal animus.           Such an objective may include

infliction of economic harm, extortion, blackmail [or] retribution.

In other words, [a]buse of process resembles a form of extortion,

                                     -14-
     Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 15 of 31


by   which    the    defendant    invokes    legal   process    to    coerce   the

plaintiff     into    doing   something      other   than    what    the   process

necessitates.”        Folk v. City of N.Y., 243 F. Supp. 3d 363, 375

(E.D.N.Y.     2017)    (internal    quotations       and    citations      omitted)

(alterations in original).

       The   City    Defendants    characterize      Plaintiff’s     allegations

regarding the collateral objective that defendants “issued criminal

process to avoid discipline” and for retaliation.               Docket No. 22-2

at 12.       Plaintiff alleges the following information, which is

relevant to the “collateral objective” requirement of his malicious

abuse of process claim:

       Defendants caused Plaintiff to be arrested and prosecuted
       in order to obtain collateral objective outside the
       legitimate ends of the legal process, to wit: to create
       a justification for and cover up Defendant Ferrigno’s
       false arrest and use of unlawful and deadly force against
       Plaintiff, to secure Defendant Ferrigno’s and City of
       Rochester’s exonerations for any police misconduct and
       constitutional rights violations against Plaintiff
       relating to the incident alleged herein, to avoid
       accountability for the Defendant officers’ unlawful use
       of deadly and/or excessive force and/or other misconduct
       against Plaintiff, to cover up the Defendant officers’
       misconduct, abuse of authority and to retaliate against
       Plaintiff and thereby violated Plaintiff’s right to be
       free from malicious abuse of process.

Docket No. 10-1 at ¶ 348.

       The Court agrees with the City Defendants that Plaintiff has

failed to state a claim for malicious abuse of process under New

York law because he has not plausibly alleged the “collateral

purpose” element of such a claim.           Plaintiff alleges that the City

Defendants caused him to be arrested and prosecuted in order to

obtain a collateral objective outside the legitimate ends of the


                                      -15-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 16 of 31


legal process; namely, to cover up and avoid discipline for their

abuse of authority and acts of brutality, and to retaliate against

him for the injuries they caused to themselves.            These allegations

support at most an improper motive - not an improper purpose.               See,

e.g., Gilliard v. City of N.Y., No. 10-CV-5187(NGG)(CLP), 2013 WL

521529, at *14 (E.D.N.Y. Feb. 11, 2013) (“At most, [d]efendants

issued the summons with the improper motive of covering up their

abuse of authority in arresting plaintiff . . . [,][b]ut an

improper motive       does   not   equate   to   an   improper   purpose;    the

[d]efendants used the process of the court for the purposes for

which    the   law   created[.]”)    (internal    quotations     and   brackets

omitted); Dotson v. Farrugia, No. 11 Civ. 1126(PAE), 2012 WL

996997, *8 (S.D.N.Y. Mar. 26, 2012) (plaintiff’s contention that

the summons was issued in retaliation “for his perceived affront,

and to attempt to cover up the wrongdoing of the [c]ourt [o]fficers

in having arrested plaintiff” was insufficient to state a claim for

abuse of process; “[t]hese allegations, . . . even if taken as

true, do not support a claim for abuse of process, because they

allege only an improper motive, which is not actionable, rather

than    an   ulterior   collateral    purpose    or   objective”)      (internal

quotations omitted); Brandon v. City of N.Y., 705 F. Supp. 2d 261,

275 (S.D.N.Y. 2010) (dismissing malicious abuse of process claim

where the plaintiff failed to allege that the defendants “engaged

in the legal process to compel performance or forbearance of some

act. . . .      There is neither any explicit charge of extortion,

blackmail, retribution, or similar extraneous harmful goal, nor are

                                     -16-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 17 of 31


there any facts pleaded upon which an inference of such a motive on

the     part      of     Defendants       could       reasonably       be     inferred.”).

Accordingly, the amended complaint fails to state a plausible claim

for malicious abuse of process, and the City Defendants’ motion to

dismiss Plaintiff’s sixth cause of action is granted.

        However, the Court declines to dismiss Plaintiff’s claims for

malicious prosecution and denial of the right to a fair trial.                             The

City Defendants’ sole argument why these causes of action should be

dismissed is that they are “duplicative of the malicious abuse of

process claim and therefore should be dismissed.”                        Docket No. 22-2

at      13.       The     City   Defendants       do    not     make    any    additional,

substantive argument why these particular causes of action should

be dismissed.

        Although the malicious abuse of process claim is dismissed,

taking Plaintiff’s allegations as true, he has adequately alleged

claims for malicious prosecution and denial of the right to a fair

trial.      See        Manbeck, 640 F. Supp. 2d at 369 (“The elements of

malicious      prosecution        under    New    York    law    are:       ‘(1)   that    the

defendant commenced or continued a criminal proceeding against [the

plaintiff];        (2)    that    the     proceeding      was     terminated        in     the

plaintiff’s favor; (3) that there was no probable cause for the

proceeding;       and     (4)    that   the     proceeding       was    instituted        with

malice.’”) (quoting Kinzer v. Jackson, 316 F.3d 139, 142 (2d Cir.

2003)); Folk, 243 F. Supp. 3d at 374 (“A person is deprived of

[his]     constitutional         right     to     a    fair     trial       when   ‘an     (1)

investigating official (2) fabricates evidence (3) that is likely


                                           -17-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 18 of 31


to influence a jury’s decision, (4) forwards that information to

prosecutors, and (5) the plaintiff suffers a deprivation of liberty

as a result.’”) (quoting Jovanovic v. City of N.Y., 486 F. App’x

149, 152 (2d Cir. 2012)).        Accordingly, the Court denies the City

Defendants’ motion to dismiss Plaintiff’s claims for malicious

prosecution and denial of his right to a fair trial.

IV.          Failure to Intervene (Plaintiff’s Seventh Cause
             of Action)

        The City Defendants contend that the Court should dismiss

Plaintiff’s failure to intervene claim against defendants Ferrigno,

Giancursio, Wiater, Muscato, Ciminelli, and John Does 1-20, because

(1) when defendant Ferrigno was using force against Plaintiff to

effectuate his arrest, there were no other law enforcement officers

present, and therefore no realistic opportunity to intervene, and

(2) the law does not recognize an officer having to intervene on

himself and, therefore, the failure to intervene claim must be

dismissed as to defendant Ferrigno.         Docket No. 22-2 at 14-15.       The

City Defendants further argue that Plaintiff’s failure to intervene

claim against defendant Ciminelli is “completely unsubstantiated”

by any allegation in the amended complaint.          Id. at 15.

        “It is widely recognized that all law enforcement officials

have an affirmative duty to intervene to protect the constitutional

rights of citizens from infringement by other law enforcement

officers in their presence.”        Anderson v. Branen, 17 F.3d 552, 557

(2d Cir. 1994).         “To establish liability under a failure to

intervene theory, a plaintiff must prove the use of excessive force


                                     -18-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 19 of 31


by someone other than the individual and that the defendant under

consideration: (i) possessed actual knowledge of the use by another

of excessive force; {ii) had a realistic opportunity to intervene

and    prevent    the   harm   from        occurring;     and    (iii)     nonetheless

disregarded that risk by intentionally refusing or failing to take

reasonable measures to end the use of excessive force.”                        Hamilton

v.    Robinson,   No.    6:12-cv-06449(MAT),         2018       WL   4334769,    at    *7

(W.D.N.Y. Sept. 11, 2018) (citing Curley v. Vill. of Suffern, 268

F.3d 65, 72 (2d Cir. 2001)).

        In   Figueroa   v.   Mazza,    the     Second     Circuit     held    that    the

essential inquiry when evaluating a failure to intervene claim is

whether “under the circumstances actually presented, an officer’s

failure to intervene permits a reasonable conclusion that he became

a ‘tacit collaborator’ in the unlawful conduct of another.”                           825

F.3d 89, 107-08 (2d Cir. 2016) (citing O’Neill v. Krzeminski, 839

F.2d 9, 11–12 (2d Cir. 1988)). The Circuit Court cautioned against

any bright-line rule based on the duration of an alleged assault,

reasoning that, “[i]n each case, the question whether a defendant

had a realistic chance to intercede will turn on such factors as

the number of officers present, their relative placement, the

environment in which they acted, the nature of the assault, and a

dozen other considerations.”           Id. at 107.

        Defendant’s     argument      is     based   on    only      one     aspect    of

Plaintiff’s failure to intervene theory, i.e., the City Defendants’

failure to intervene when defendant Ferrigno used excessive force

against Plaintiff on Immel Street. However, a more thorough review

                                           -19-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 20 of 31


of the amended complaint reveals that Plaintiff alleges that the

City Defendants failed to intervene on Plaintiff’s behalf on

several occasions throughout his arrest and prosecution.                  See

Docket No. 10-1 at ¶ 354 (“Defendant Muscato failed to intervene to

protect Plaintiff’s constitutional rights when he refused to check

Plaintiff for gun powder residue after Plaintiff requested this

twice before he was criminally charged.”); id. at ¶ 355 (“Defendant

Ciminelli failed to intervene to protect Plaintiff’s constitutional

rights when knowing of Defendant Ferrigno’s extensive history of

past citizen complaints and his propensity to give false sworn

statements, failed to intervene to independently investigate and

substantiate the accusations made against Plaintiff.”); id. at ¶

357 (the defendants who failed to intervene knew that excessive

force was used against Plaintiff, that he had been unjustifiably

arrested, charged, and prosecuted, and that certain evidence was

concealed, destroyed, fabricated and/or altered).

     However, even these additional allegations do not support a

failure to intervene claim against several of the above-mentioned

defendants, including defendants Ferrigno, Giancursio, Wiater, and

Ciminelli.    As to defendants Ferrigno, Giancurso, and Wiater, a

careful   review   of   the    allegations     contained   in   the   amended

complaint    support    that   these    individuals,   together,      violated

Plaintiff’s constitutional rights.            In other words, the amended

complaint alleges that these defendants took an active a role in

depriving Plaintiff of certain constitutional liberties - not that

they were “tacit collaborators” in the unlawful conduct of another.


                                       -20-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 21 of 31


        Although the amended complaint contains the general allegation

that defendant Ciminelli failed to intervene on Plaintiff’s behalf,

it does not include specific facts supporting this allegation.                In

other words, the amended complaint lacks factual content allowing

the     Court    to    draw   the   reasonable      inference    that   defendant

Ciminelli, during the course of Plaintiff’s arrest and prosecution,

was a tacit collaborator and failed to intervene on Plaintiff’s

behalf.

        The Court notes that Plaintiff does allege specific facts

supporting a failure to intervene claim against defendant Muscato,

who    refused    to    check    Plaintiff    for    gunpowder    residue   after

Plaintiff requested that he do so on multiple occasions.                     See

Docket No. 10-1 at ¶¶ 159, 159, 163, 164, 354.             As noted above, the

City Defendants fail to address this aspect of Plaintiff’s failure

to intervene claim.           See Vann v. City of Rochester, No. 6:18-cv-

06464(MAT), 2019 WL 1331572, at *10 (W.D.N.Y. Mar. 25, 2019) (“Vann

does not allege that Mintz should have intervened to stop the use

of excessive force or unlawful arrest; rather, he contends that her

failure to intervene occurred in the context of her collecting and

preserving evidence. Specifically, Vann alleges that Mintz watched

the security camera videotape but, after being ordered by Angelo to

preserve only a specific portion of the videotape, Mintz “failed to

intervene and copy, collect, and preserve” the portions that

allegedly were favorable to Vann.                Since the City Defendants’

argument for dismissing the failure to intervene claim does not

address the Amended Complaint’s actual allegations against Mintz,


                                       -21-
     Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 22 of 31


the request to dismiss this claim is denied.”).          Accordingly, the

Court grants the City Defendants’ motion to dismiss Plaintiff’s

failure to intervene claim against defendants Ferrigno, Giancursio,

Wiater, and Ciminelli.      However, Plaintiff’s failure to intervene

claim may go forward against defendant Muscato at this stage of the

litigation.

V.          Plaintiff’s Monell and Supervisory Liability Claims

       Plaintiff’s eighth cause of action seeks to impose liability

against the City of Rochester, for failing to implement policies,

customs, and practices.         Docket No. 10-1 at 58.          Similarly,

Plaintiff’s ninth cause of action seeks to impose liability against

the City of Rochester, pursuant to Monell v. Department of Social

Services,    436   U.S.   658   (1978),    otherwise   known   as   “Monell

liability.”      Docket No. 10-1 at 61.      Plaintiff’s ninth cause of

action also seeks to impose liability against defendant Ciminelli,

under a theory of supervisory liability.        The Court addresses each

of these claims in turn.

            A.     Monell Liability

       The City Defendants contend that Plaintiff’s claims alleging

municipal liability must be dismissed.           Specifically, the City

Defendants contend that Plaintiff fails to allege that he was

injured by any City policy; rather, he simply alleges that he was

injured by the City’s deliberate indifference in its failure to

train and discipline its officers and adequately investigate use of

force allegations.      Docket No. 22-2 at 4.



                                    -22-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 23 of 31


       The Supreme Court’s decision in Monell “extend[ed] liability

to a municipal organization where that organization’s failure to

train, or the policies or customs that it has sanctioned, led to an

independent constitutional violation.”            Segal v. City of New York,

459 F.3d 207, 219 (2d Cir. 2006).               “Monell’s policy or custom

requirement is satisfied where a local government is faced with a

pattern of misconduct and does nothing, compelling the conclusion

that the local government has acquiesced in or tacitly authorized

its subordinates’ unlawful actions.”             Reynolds v. Giuliani, 506

F.3d 183, 192 (2d Cir. 2007).                 “Thus, ‘where a policymaking

official     exhibits     deliberate     indifference       to   constitutional

deprivations caused by subordinates, such that the official’s

inaction constitutes a deliberate choice, that acquiescence may be

properly thought of as a city policy or custom that is actionable

under § 1983.’”      Collins v. City of N.Y., 923 F. Supp. 2d 462, 476

(E.D.N.Y. 2013) (quoting Amnesty Am. v. Town of W. Hartford, 361

F.3d 113, 126 (2d Cir. 2004)); see also Vann v. City of N.Y., 72

F.3d 1040, 1049 (2d Cir. 1995) (“A § 1983 plaintiff injured by a

police officer may establish the pertinent custom or policy by

showing that the municipality, alerted to the possible use of

excessive    force   by   its   police    officers,    exhibited    deliberate

indifference.”).

       In this case, the Court finds that Plaintiff has adequately

alleged that there was a pattern of City of Rochester police

officers engaging in unlawful, excessive use of force, and that the

City   did   not   meaningfully    respond      to   this    misconduct,   thus

                                       -23-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 24 of 31


demonstrating       for   the     purpose     of   this   motion,     the   requisite

deliberate indifference to establish a municipal custom or policy.

Indeed, Plaintiff has identified several instances between 2002 and

2016, during which Rochester police officers - including defendant

Ferrigno - used excessive force during the course of an arrest,

and/or filed charges based on false and fabricated information.

See     Docket   No.      10-1    at    ¶¶    382-405.        Further,      Plaintiff

affirmatively alleges that the City was aware of each of these

instances, failed to perform a meaningful investigation into them,

and failed to discipline the involved officers, including in cases

where there was cell phone camera and video proof of an officer’s

use of excessive and unlawful force.               Id. at ¶¶ 376, 377, 379, 380,

381, 386-391, 393, 394, 396, 402, 406, 407.1

        In addition, Plaintiff alleges that the City fails to follow

certain      procedures      in    investigating          excessive    force/police

misconduct cases.         Id. at ¶¶ 364(d)-(f), 374(H), (I).                 Instead,

Plaintiff alleges that the City’s investigatory procedures are

conducted, controlled, and influenced internally, with the purpose

of     justifying      the   use       of    excessive      force     and/or    other


        1

     The City Defendants contend that the Court should not consider
these other, “unsubstantiated” instances of excessive use of force.
Docket No. 22-2 at 6-7. However, Plaintiff’s amended complaint
does not present these instances as untrue or unsubstantiated, and
the Court must take as true the allegations contained in the
amended complaint.      The other instances of constitutional
violations described by Plaintiff in the amended complaint - which
include excessive use of force and fabrication of evidence - are
similar to those involved in his case. The Court finds that these
allegations are relevant to Plaintiff’s claim for municipal
liability.

                                            -24-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 25 of 31


constitutional violations committed by City of Rochester police

officers.     Id. at ¶¶ 364(e), (j), 374(H), (J).               The Court finds

that these allegations, which it is required to take as true at

this stage of the proceedings, are sufficient to state a claim

under   Monell    with     respect    to    the   City’s    alleged    deliberate

indifference to the excessive use of force by its police officers.

See, e.g., Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)

(“municipal inaction such as the persistent failure to discipline

subordinates     who     violate    civil    rights   could   give    rise    to   an

inference of an unlawful municipal policy of ratification of

unconstitutional conduct within the meaning of Monell”); Collins v.

City of N.Y., 923 F. Supp. 2d 462, 477 (E.D.N.Y. 2013) (claim that

district attorney’s failure to discipline subordinates who engaged

in prosecutorial misconduct amounted to a custom or policy was

facially plausible); Guzman v. City of N.Y., No. 08-CV-2853 FB VVP,

2010 WL 4025563, at *4 (E.D.N.Y. Oct. 13, 2010) (allegation that

municipality was deliberately indifferent to false arrests made by

police officers was sufficient to plead that plaintiff “was injured

because of the City’s failure to supervise and/or discipline its

employees”).      Accordingly, the City Defendants’ motion to dismiss

Plaintiff’s      claim    for    Monell     liability   against      the   City    of

Rochester is denied.

            B.     Supervisory Liability

     The City Defendants next argue that Plaintiff’s supervisory

liability claim against defendant Ciminelli must be dismissed.

Specifically,      the    City     Defendants     contend     that   the     amended

                                       -25-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 26 of 31


complaint does not include allegations that defendant Ciminelli was

directly involved in the violation of Plaintiff’s rights, was made

aware of alleged violations, created a policy which resulted in an

alleged violation, exhibited gross negligence in supervising any of

the officers, or was deliberately indifferent to the possibility

that Plaintiff would be harmed.             Docket No. 22-2 at 10.       The City

Defendants further argue that Plaintiff has failed to allege facts

supporting that defendant Ciminelli was personally involved in the

constitutional deprivations caused to Plaintiff.                 Id. at 11.

        With   regard    to    establishing    supervisory       liability,   “[a]

supervisor may not be held liable under section 1983 merely because

his subordinate committed a constitutional tort.”                 Poe v. Leonard,

282 F.3d 123, 140 (2d Cir. 2002) (internal quotations and citations

omitted). Rather, “supervisor liability in a § 1983 action depends

on a showing of some personal responsibility, and cannot rest on

respondeat superior.”           Hernandez v. Keane, 341 F.3d 137, 144 (2d

Cir. 2003).         Supervisor liability can be shown by: “(1) actual

direct participation in the constitutional violation, (2) failure

to remedy a wrong after being informed through a report or appeal,

(3)    creation     of   a    policy   or   custom   that   sanctioned   conduct

amounting to a constitutional violation, or allowing such a policy

or    custom   to    continue,    (4)   grossly      negligent    supervision   of

subordinates who committed a violation, or (5) failure to act on

information indicating that unconstitutional acts were occurring.”

Id. at 145 (citations omitted).



                                        -26-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 27 of 31


     The amended complaint contains several allegations relevant to

Plaintiff’s   claim   for    supervisory    liability       against   defendant

Ciminelli, which include both direct conspiratorial conduct against

Plaintiff, as well as his failure to supervise subordinates and

sanctioning unconstitutional conduct.             See Docket No. 10-1 at ¶¶

26, 34 (Defendant Ciminelli, as Chief for the City of Rochester

Police Department, was responsible for the supervision, training,

and retention of defendants Ferrigno, Giancursio, Wiater, Muscato,

Wetzel, and   John    Does   1-20,   and    for    making   and   implementing

policies, customs and practices used by law enforcement officers);

id. at ¶¶ 175, 176 (Ciminelli conspired with defendant Ferrigno and

other police officers to “concoct a fabricated account of the

events occurring the evening of April 1, 2016,” including the

reasons Ferrigno shot Plaintiff); id. at ¶ 263 (following the April

1, 2016 incident, the defendant officers were never reprimanded,

suspended, or terminated from their employment by Ciminelli); id.

at ¶ 303 (the defendant officers and Ciminelli concocted a story

that “on the evening of April 1, 2016, Defendants Ferrigno and

Giancursio were actively and aggressively pursuing a menacing

subject named Ivory Golden, who drove a gray or tan Chevy Impala

and that they thought Plaintiff was said suspect, to justify the

pursuit, arrest and use of force against Plaintiff.”); id. at ¶ 304

(the defendant officers and Ciminelli “conspired and agreed to

falsely   accuse   Plaintiff    of   possessing      and    firing    a   gun   at

Defendant Ferrigno, by fabricating and falsifying evidence which

they then forwarded to the Monroe County District Attorney’s Office

                                     -27-
      Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 28 of 31


to cause Plaintiff to be wrongfully imprisoned and prosecuted for

felony crimes.”); id. at ¶ 374 (Ciminelli has condoned a pattern of

brutality and misconduct committed by City of Rochester police

officers); id. at ¶ 395 (defendant Ciminelli recently promoted

defendant Ferrigno to a position on the Professional Standards

Section, the internal affairs review board for the Rochester Police

Department).

        Further, in support of the allegations regarding defendant

Ciminelli’s     failure       to    supervise        subordinates    and     sanctioning

unconstitutional conduct, Plaintiff identifies the aforementioned

instances between 2002 and 2016, during which Rochester police

officers used excessive force during the course of an arrest,

and/or filed charges based on false and fabricated information.

See    Docket   No.    10-1    at    ¶¶    382-405.          Plaintiff   alleges    that

Ciminelli - who was responsible for training, supervising, and

disciplining these officers - therefore had knowledge of, and

sanctioned, these incidents and unconstitutional practices. Id. at

¶¶ 373, 374, 376, 379, 380.

        Accordingly,    contrary          to   the    City    Defendants’      argument,

defendant Ciminelli is not named in the complaint solely by virtue

of    his   position    as    Chief       of   Police.        Rather,    the    specific

allegations in the amended complaint, which the Court is required

to take as true, allege that defendant Ciminelli was directly

involved in conspiring with the defendant officers to violate

Plaintiff’s     civil    rights.           C.f.   Shenko      v.   Federal     Bureau   of

Investigation, No. 6:14-CV-01595(LEK/TWD), 2016 WL 11477430, at *9

                                           -28-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 29 of 31


(N.D.N.Y.   Feb.    29,   2016)   (“Here,   Plaintiff’s       Second    Amended

Complaint is devoid of factual allegations that Police Chief

Inserra directly participated in any of the alleged constitutional

violations,   and   Plaintiff     has   failed   to   plead    any     facts   to

establish supervisory liability under Colon.”), adopted, 2016 WL

1558462 (N.D.N.Y. Apr. 18, 2016).            The amended complaint also

alleges that, despite defendant Ciminelli’s knowledge of specific,

unconstitutional acts on the part of the defendant officers, he

failed to properly supervise and discipline these officers, which

resulted in injuries to Plaintiff.          See Brantley v. Fischer, No.

9:12-CV-1051(NAM/RFT), 2013 WL 5466790, at *11 (N.D.N.Y. Sept. 30,

2013) (construing all evidence in the plaintiff’s favor, his

allegations that supervisory defendant was responsible for the

general oversight of the facility,         its agents, and employees, and

was aware that the plaintiff was denied medical treatment and

failed to remedy the situation, were sufficient, “at this early

stage” to plausibly allege a claim for supervisory liability).

     In sum, the amended complaint contains sufficient, detailed

allegations regarding how certain officers in the Rochester Police

Department conspired to wrongfully arrest and prosecute Plaintiff,

including mishandling and tampering with evidence (including the

bullet casings from defendant Ferrigno’s firearm and the Ruger

firearm), and fabricating Shotspotter evidence supporting their

version of events.        The amended complaint also affirmatively

alleges that defendant Ciminelli took part in this conspiratorial

conduct. Further, the amended complaint includes specific examples


                                    -29-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 30 of 31


of excessive force used by City of Rochester Police Officers

(including defendant Ferrigno), of which defendant Ciminelli was

aware.   Defendant Ciminelli, who was responsible for disciplining

these officers, allegedly failed to do so, and he recently had

promoted defendant Ferrigno.      Taken together, the allegations in

the amended complaint are sufficient to state a plausible claim

under Section 1983 for supervisory liability.        Whether Plaintiff

will be able to substantiate his claims against defendant Ciminelli

remains to be seen; however, at this stage of the litigation,

Plaintiff’s claim for supervisory liability against Ciminelli may

go forward.

                              CONCLUSION

     For the reasons set forth above, the Court grants in part and

denies in part the City Defendants’ motion to dismiss, as follows.

     The City Defendants’ motion to dismiss Count Three of the

amended complaint, for conspiracy, is denied.

     The City Defendants’ motion to dismiss Counts Four and Five of

the amended complaint, for malicious prosecution and denial of the

right to a fair trial, is denied.

     The City Defendants’ motion to dismiss Count Six of the

amended complaint, for malicious abuse of process, is granted.

     The City Defendants’ motion to dismiss Count Seven of the

amended complaint, for failure to intervene, is granted as to

defendants Ferrigno, Giancursio, Wiater, and Ciminelli.         However,

the City Defendants’ motion to dismiss Count Seven is denied as to

defendant Muscato.


                                  -30-
   Case 6:17-cv-06176-MAT-MWP Document 39 Filed 08/05/19 Page 31 of 31


     The City Defendants’ motion to dismiss Counts Eight and Nine

of the amended complaint, for Monell Liability against the City of

Rochester and supervisory liability against defendant Ciminelli, is

denied.



     ALL OF THE ABOVE IS SO ORDERED.


                                         S/Michael A. Telesca

                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge


Dated:    Rochester, New York
          August 5, 2019




                                  -31-
